Citation Nr: 1410319	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased evaluation for a right hand scar, status post cyst removal, currently rated as 10 percent disabling.

2. Entitlement to an increased evaluation for lumbar osteoarthritis and degenerative disc disease, currently rated at 10 percent disabling prior to December 31, 2012, and 20 percent disabling thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jursidiction over the case was thereafter transferred to the RO in St. Louis, Missouri.  

This case was previously before the Board in November 2011, at which time the claim was remanded to the RO for further development.  In December 2012, the RO issued a rating decision which increased the evaluation for the right hand scar, status post cyst removal to 10 percent effective April 5, 2007 and increased the evaluation for the lumbar osteoarthritis and degenerative disc disease to 20 percent, effective December 13, 2012.  The case is once again before the Board for appellate consideration.

The Board notes that the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches and irritable bowel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 Letter.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a linear scar located over the right wrist measuring 3 centimeters in length, manifested by pain.

2.  Prior to December 31, 2012, the Veteran's lumbar osteoarthritis and degenerative disc disease disability was manifested by subjective complaints of pain when bending, lifting, pushing and prolonged standing with objective evidence showing slight limitation of the lumbar spine; there is no evidence of ankylosis of the spine, incapacitating episodes or neurological manifestations.

3.  As of December 31, 2012 the Veteran's lumbar osteoarthritis and degenerative disc disease disability is manifested by subjective complaints of pain while walking or standing for prolonged periods of time and chronic pain when bending, lifting or carrying heavy objects with objective evidence showing slight limitation of the lumbar spine with no evidence of ankylosis, incapacitating episodes occurring longer than 2 weeks or any neurological manifestations.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a right hand scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2013).

2. The criteria for an evaluation in excess of 10 percent prior to December 31, 2012, and to an evaluation in excess of 20 thereafter, for lumbar osteoarthritis and degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5243 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II ] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the agency decision in May 2007 which granted the underlying service connection claims.  That communication included notice as to how the initial rating and effective date would be established.  Consequently, the veteran has received the notice to which he is entitled in connection with the instant claims.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded three VA examinations in conjunction with his appeal.  Specifically, in June 2007 the Veteran was afforded a VA examination for his service-connected right hand scar, status post cyst removal and for his service-connected lumbar osteoarthritis and degenerative disc disease.  The Veteran was afforded another VA examination for his service-connected lumbar osteoarthritis and degenerative disc disease in March 2008.    

As noted above, the instant claim was previously remanded by the Board in November 2011 in order to provide the Veteran another VA examination.  The Veteran was provided a VA examination in December 2012, which is adequate for the purposes of the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a December 2012 rating decision.

Additionally, the prior remand required the RO/AOJ to provide the Veteran with a copy of the amended regulation pertaining to the evaluation of the skin and to consider the new criteria in adjudication of the claim regarding the evaluation of the service-connected right hand scar.  In response, the RO/AOJ provided the amended regulations in the December 2012 supplemental statement of the case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

I. Right Hand Scar, Status Post Cyst Removal

The Veteran's service-connected right hand scar, status post cyst removal has been assigned an evaluation of 10 percent.  The Veteran contends that a higher rating is warranted.

The Veteran's scar is rated under Diagnostic Codes (DC) 7804.  38 C.F.R. § 4.118, DCs 7804.  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  A veteran may, however, request consideration under those new criteria.  The Board remanded this claim to advise the veteran of the new criteria and offer him an opportunity to have the criteria considered in his claim.  The veteran was advised of the new criteria, but neither he nor his representative requested consideration under those criteria.  Thus, the Board will only consider the diagnostic criteria in effect prior to the October 2008 amendments.

Under the former version of DC 7804, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804.  This is the maximum rating provided under the old version of DC 7804. 

During a June 2007 VA examination the Veteran indicated that he was "losing grip" strength in his right hand and experiencing difficulty carrying the mail and writing things down.  Physical examination of the hand revealed "a transverse 3 cm surgical scar over the proximal second and third metacarpals."  The examiner noted that the Veteran's skin was perfectly normal with no evidence of atrophy, and results from an electromyography (EMG) nerve conduction study and MRI of the right hand were both shown to be normal.  

The Veteran was afforded another examination for his service-connected right hand scar in December 2012.  Physical examination indicated direct and firm pressure over the scar results in localized pain.  The scar is not unstable.  The examiner stated that the Veteran has non-dermatomal complaints of numbness or tingling in the later aspect dorsum right hand.  The examiner noted that the Veteran's complaint overlaps the confines of recognized normal innervation in the area and, in light of the Veteran's normal EMG right hand/wrist upper extremity in June 2006 and normal recent right hand and wrist x-rays, there is no discernible peripheral neuropathy at the right upper extremity.

Initially, the Board notes that the Veteran is in receipt of the maximum schedular evaluation for superficial, painful scars.  Pursuant to Diagnostic Code 7804, a maximum 10 percent evaluation is warranted for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

In light of the Board's previous remand instructions, the Board has also considered whether the Veteran is entitled to an increased evaluation under the amended version of DC 7804.  

Under the amended version of DC 7804, one or two such scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  C.F.R. § 4.118, Diagnostic Codes 7804 (2013).

The Veteran has only one scar located on his hand; therefore, he is not entitled to an increased rating under the amended version of DC 7804.

The Board has considered whether any other potentially applicable diagnostic criteria would warrant a higher initial evaluation.  However, the scar in question does not cause disfigurement of the head, face or neck, nor is it deep or cause limitation of motion.  As such, diagnostic codes 7800, 7801 and 7805, which could potentially result in a higher evaluation, are not applicable in the instant case.

The Board has also considered whether a higher evaluation is warranted at any point during the appeal period.  See Hart, supra.  However, the Board concludes that the preponderance of the evidence is against an increased evaluation in excess of 10 percent at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The discussion above reflects that the symptoms of the Veteran's right hand scar are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

II. Lumbar Osteoarthritis Degenerative Disc Disease of the Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

The Veteran's lumbar osteoarthritis and degenerative disc disease has been assigned an evaluation of 10 percent prior to December 31, 2012, and 20 percent thereafter, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  The Veteran has also been diagnosed with intervertebral disc syndrome (IVDS).  As such, the criteria pertaining to intervertebral disc syndrome also apply.

Disabilities of the lumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a of 40 percent rating.  Id.

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire spine warrants a 30 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes contained in Diagnostic Code 5243 provides for a 20 percent evaluation when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is contemplated when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

A. Prior to December 31, 2012

Prior to December 31, 2012, the Veteran's lumbar osteoarthritis and degenerative disc disease has been assigned an evaluation of 10 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbar osteoarthritis and degenerative disc disease at any point prior to December 31, 2012.

In June 2007, the Veteran had a VA examination to assess the severity of his low back disability.  At the time of the examination, the Veteran indicated that his back was worse with, bending, lifting, pushing activities or standing for prolonged periods of time.  The Veteran indicated that he had missed 14 days of work in the year preceding to the examination.  

Physical examination of the Veteran revealed no limp nor gait dysfunction.  The examiner noted that he mounted and dismounted the examination table without difficulty.  The Veteran had no distal motor weakness and straight leg raising in the seated position was negative for lower extremity radiation.  Examination of the lumbar spine in the standing position revealed no abnormal spasms or curvatures.  Rounded to the nearest five degrees, range of motion was described with 30 degrees of forward flexion with pain, 25 degrees of extension with pain, left lateral bending and right lateral bending to 10 degrees and right and left rotation performed to 30 degrees in both directions.  Repetitive motion testing revealed no further impairment.  The examiner noted that he did not consider the Veteran's motion at the time of the examination a true reflection of his capabilities.  X-rays at the time of the examination indicated the lumbar spine was normal.

The Veteran was afforded another VA examination in March 2008.  At the time of the examination, the Veteran complained that his low back symptoms had worsened since his previous VA examination in June 2007.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain at a 10, and explained that activities such as lifting beyond 30 to 40 pounds and standing for a period longer than 45 minutes to an hour exacerbate his pain.  He also indicated that he was limited in the number of hours he could perform his occupational duties as a mailman due to his back pain and that he had missed 12 days of work in the past 6 months as a result of his disability.

During the physical examination the examiner observed no abnormalities in the Veteran's gait, and noted that the Veteran was comfortable while sitting and did not exhibit any "obvious facial grimacing or evidence of pain" during the course of the examination.  The examiner further observed the Veteran remove and put on his clothes without any difficulty; he was able to stand and stay balanced on one leg and then the other, in order to put on his trousers.  Range of motion was described with 40 degrees of forward flexion, 0 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, rotation to the right to 15 degrees, and rotation to the left to 10 degrees.  While the Veteran complained of pain during right and left lateral flexion and rotation, there was no additional limitation of motion upon repetitive movement.  There was no objective evidence of nerve root compression or abnormal neurologic findings.  There was also no evidence of radiating back pain.

The examiner noted that an in effort to show scars on his back, the Veteran had to twist at least 30 degrees to the right and left, and maintain this position for several seconds while looking for these marks.  The examiner noted that during the course of such movement, the Veteran did not complain of any pain nor did he exhibit any signs of pain while conducting this movement.  The examiner further noted that the above movement is similar to the rotation exercise the examiner had asked the Veteran to conduct while measuring his range of motion.  The examiner reported that the distinct discrepancy is significant in indicating symptom magnification. 

VA treatment records dated from July 2008 to March 2010 reflect continuing care and treatment for the Veteran's back condition.  However, there were no physical examinations regarding range of motion of the Veteran's spine.

The Board has considered all evidence during this stage of the appeal and finds that an increased evaluation is not warranted.  Specifically, the Board notes the June 2007 examiner reported that he did not consider the Veteran's motion at the time of the examination a true reflection of his capabilities.  Moreover, the Board notes the March 2008 examiner reported discrepancies in the Veterans physical examination which were indicative of symptom magnification.  Due to such findings by the VA examiners the Board finds the June 2007 and March 2008 VA examinations inadequate for rating purposes.

The Board acknowledges the Veterans assertion of constant pain in his back as he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board finds the VA examiners' opinions, supported by objective findings, that the Veteran was exaggerating his symptomatology to have greater probative weight than the Veteran's assertion of constant pain.

In light of the above, the Board finds the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine disability prior to December 31, 2012.  In reaching its decision, the Board considered the benefit-of-the-doubt rule in considering whether a higher evaluation is warranted.  However, the preponderance of the evidence is against an evaluation greater than 10 percent during this stage of the appeal.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. After December 31, 2012

As of December 31, 2012, the Veteran's lumbar osteoarthritis and degenerative disc disease has been assigned an evaluation of 20 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for at any point during this stage of the appeal.

In December 2012, the Veteran was afforded another VA examination.  The Veteran reported that he had flare-ups which occurred with long prolonged standing and walking and that he has given up bending and stooping as a result of increased low back pain.  

With regards to range of motion testing, the Veteran was found to have forward flexion of 55 degrees, extension of 15 degrees, right lateral flexion of 15 degrees, left lateral flexion of 15 degrees, right lateral rotation of 25 degrees and left lateral rotation of 20 degrees.  The examiner noted the Veteran had additional limitation following repetitive motion.  The examiner also noted that the Veteran had functional loss and/or impairment after repetitive use which consists of less use than normal and pain on movement.  

Further, there was tenderness and evidence of guarding or muscle spasms.  There was no muscle atrophy.  Straight leg raise was negative on the left and there were no signs or symptoms of radiculopathy in the left lower extremity.  The VA examiner indicated that there were no neurologic abnormalities or findings related to his lumbar spine disorder (such as bowel or bladder problems/pathologic reflexes).  The VA examiner reported that the Veteran has IDS of the thoracolumbar spine with incapacitating episodes over the last 12 months at least 2 weeks but less than 4 weeks.  The examiner noted that the Veteran occasionally uses a cane to walk.

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for his lumbar osteoarthritis and degenerative disc disease at any point during the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the Board observes, there is no evidence of record indicating that the Veteran has forward flexion of the lumbar spine 15 degrees or less; or favorable ankylosis of the entire lumbar spine.  

The Board acknowledges the Veteran's complaints of flare-ups and pain when walking or standing for prolonged periods of time.  See, e.g., December 2012 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system).

In light of the above, the Board finds the Veteran is not entitled to an evaluation in excess of 20 percent for his service connected lumbar osteoarthritis and degenerative disc disease at any point as of December 31, 2012.  The Board has considered whether the benefit-of-the-doubt rule applies to this stage of the appeal. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased for this period, thus, his rule does not apply and the claim must be denied.





Additional Considerations

The Board notes that the Veteran has been diagnosed with IDS.  See December 2012 VA Examination.  As such, Diagnostic Code 5243, pertaining to intervertebral disc syndrome, is also potentially applicable.

Although the Veteran has been diagnosed with IDS, there is no evidence of record indicating that the Veteran experiences incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, an increased rating based on incapacitating episodes is not warranted at this time.

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the December 2012 examination report indicates the Veteran does not suffer from radiculopathy or bowel or bladder impairment that would warrant a separate evaluation for neurological manifestations of lumbosacral strain.

As a final note, the discussion above reflects that the symptoms of the Veteran's lumbar spine disability, both orthopedic and neurological, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for right hand scar, status post cyst removal is denied.

Entitlement to an evaluation in excess of 10 percent prior to December 31, 2012, and 20 thereafter, for lumbar osteoarthritis and degenerative disc disease disability is denied.


REMAND

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In the instant case, the Veteran has asserted, and the record suggests, that he may be unemployable due to his service-connected disabilities.  See December 2012 VA examination.  Therefore, the Board finds that a TDIU claim has been raised in this case.

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU. 

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


